

EXHIBIT 10.1
THE NEW YORK TIMES COMPANY
DEFERRED EXECUTIVE COMPENSATION PLAN
Effective July 1, 1994




Amended January 1, 1999
Amended December 8, 1999
Amended Effective January 1, 2001
Amended Effective July 1, 2002
Amended Effective January 1, 2005
Amended Effective January 1, 2008
Amended and Restated Effective
   January 1, 2012
Amended and Restated Effective
   January 1, 2015











--------------------------------------------------------------------------------




ARTICLE I


Introduction
1.1    Purpose Of Plan


The Employer has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation.


1.2    Status Of Plan


The Plan is intended to be "a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of Sections 201(2) and 301(a)(3) of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with that intent.
Effective for Elective Deferrals made for Plan Year 2005 and thereafter, the
Plan is intended to comply with the requirements of Section 409A of the Code,
and shall be interpreted and administered to the extent possible in a manner
consistent with that intent.


1.3    History Of Plan


The Plan was first effective on July 1, 1994.


Thereafter, the Plan was amended effective January 1, 1999, to change the
deferral periods under the Plan and the method of distribution thereunder.


Effective December 8, 1999, the Plan was amended to change the eligibility for
participation in the Plan and the definition of Compensation thereunder for
years following 1999. Effective December 8, 1999, The New York Times Designated
Employees Deferred Earnings Plan was merged into the Plan, as amended.


Effective January 1, 2001, the Plan was amended to provide that only 85% of a
Participant’s bonus may be deferred thereunder.


Effective January 1, 2001, the Plan was amended to further change the deferral
periods and methods of benefit distribution thereunder.


Effective January 1, 2001, the Affiliated Publications, Inc. Deferment Plan for
Key Executives (the “BG Plan”) was merged into the Plan and each participant
account in the BG Plan was transferred into this Plan.


Effective July 1, 2002, the Plan was amended to further change the methods of
benefit distribution thereunder.



1



--------------------------------------------------------------------------------




Effective January 1, 2005, the Plan was amended to comply with the requirements
of Section 409A of the Code.


Effective January 1, 2008, the Plan was amended to further comply with the
requirements of Section 409A of the Code.


Effective January 1, 2010, the Plan was amended to change the definition of
Eligible Employee to employees who are listed in Band Level 1 or 2, or a
comparable level, for the prior calendar year.


Effective April 27, 2010, the Plan was amended to reflect the Company’s adoption
of The New York Times Company 2010 Incentive Compensation Plan.


Effective November 30, 2010, the Plan was amended to address elections to extend
the deferral period for Elective Deferrals.


Effective January 1, 2012, the Plan was restated to incorporate all prior
amendments and to clarify that the Pension Investment Committee shall select the
hypothetical investment options under the Plan.


Effective January 1, 2015, the Plan is being restated to (i) incorporate all
prior amendments; (ii) reflect the designation of a new Plan Administrator
effective January 1, 2013; (iii) prohibit any otherwise Eligible Employee hired
on or after January 1, 2015 from becoming a Participant; (iv) clarify the
delegation of authority with regard to the amendment, merger or termination of
the Plan in accordance with the Board of Director’s February 19, 2015 resolution
renewing and clarifying its delegation of authority to the Compensation
Committee; and (iv) provide for the discontinuance of new Elective Deferrals to
the Plan after December 31, 2015.





2



--------------------------------------------------------------------------------




ARTICLE II


Definitions
Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:


2.1
Account means, for each Participant, the account established for his or her
benefit under Section 5.1. Such Account shall include both salary and bonus
deferrals. Effective January 1, 2001, an Account shall include the amounts, if
any, transferred from the BG Plan to this Plan.



2.2
Change Of Control means the occurrence of any of the events described in
paragraphs (a), (b) or (c) below involving the Company:



(a)
Change in ownership of the Company. A change in the ownership of the Company
shall be deemed to occur on the date that any one person, or more than one
person acting as a group (as described in paragraph (d) below), acquires
ownership of the stock of the Company (“Company Stock”) that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value of the outstanding Company Stock or that has the ability
to elect more than 50% of the Company’s board of directors; except, however,
that if any one person or group already holds Company stock that constitutes
more than 50% of the total fair market value of the outstanding Company Stock or
that has the ability to elect more than 50% of the Company’s board of directors,
the acquisition of additional Company Stock by such person or group shall not be
deemed to cause a change in ownership of the Company (or a change in effective
control of the Company, within the meaning of paragraph (b) below). For purposes
of this paragraph (a), an increase in the percentage of Company Stock owned by
any one person or group resulting from a transaction in which the Company
acquires its Company Stock in exchange for property shall be deemed to be an
acquisition of additional Company Stock.

(b)
Change in effective control of the Company. A change in the effective control of
the Company shall be deemed to occur on the date that a majority of the members
of the Company’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
member’s of the Company’s board of directors prior to the date of the
appointment or election.

(c)
Change in ownership of a substantial portion of the assets of the Company. A
change in ownership of a substantial portion of the assets of the Company and
its subsidiaries (“Company Assets”) shall be deemed to occur on the date that
any one person, or more than one person acting as a group (as described in
paragraph (d) below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group)
Company Assets that have a total gross fair market value equal to or exceeding
40% of the total gross fair market


3



--------------------------------------------------------------------------------




value of all of the Company Assets immediately preceding such acquisition or
acquisitions, where the total fair market value of the Company Assets and the
assets being disposed of are determined without regard to any liabilities
associated with such assets; except, however, that, for purposes of the Plan, a
change in ownership of a substantial portion of the Company Assets shall not be
deemed to have occurred in connection with the transfer of the Company Assets to
any following entities:
(i)
An entity that was a shareholder of the Company immediately prior to the
transfer provided that such transfer is in exchange for, or with respect to, the
entity’s Company Stock;

(ii)
An entity whose total value or voting power immediately after the transfer is at
least 50% owned, directly or indirectly, by the Company;

(iii)
A person or group that, immediately after the transfer, directly or indirectly
owns at least 50% of the total value or voting power of the outstanding Company
Stock; or

(iv)
An entity whose total value or voting power immediately after the transfer is at
least 50% owned, directly or indirectly, by a person described in paragraph
(c)(iii) above.

(d)
Persons acting as a group. For purposes of this Section 2.2, persons will not be
considered to be acting as a group solely because they purchase or own Company
Stock or Company Assets at the same time, or as the result of the same public
offering. Persons will be considered acting as a group, however, if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of Company Stock or Company Assets, or a similar business
transaction with the Company.

(e)
Attribution of stock ownership. In determining Company Stock ownership for
purposes of this Section 2.2, the attribution rules of Code section 318(a) shall
apply. Company Stock underlying a vested stock option shall be deemed to be
owned by the individual who holds the vested option; except, however, that a
vested option exercisable for Company Stock that is not substantially vested
shall not be deemed to be owned by the individual who holds such vested option.
Company Stock underlying an unvested option shall not be deemed to be owned by
the individual who holds the unvested option.

For purposes of clarification, a Change Of Control shall be deemed to occur only
if such transactions or events would give rise to a “change in ownership,” a
“change in effective control” or a “change in the ownership of a substantial
portion of the assets” under Section 409A of the Code and the regulations
thereunder.
2.3
Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.


4



--------------------------------------------------------------------------------




2.4
Company means The New York Times Company.



2.5
Compensation means the annual bonus, amounts paid under The Advertising and
Circulation Sales Incentive Plan, the Long-Term Performance Awards under The New
York Times Company 1991 Executive Cash Bonus Plan, the 1991 Executive Stock
Incentive Plan and the 2010 Incentive Compensation Plan, any Discretionary
Bonuses and the base salary (including bonuses in lieu of salary increases) of a
Participant. The ERISA Management Committee, in its sole discretion, shall
designate from time to time the maximum percentage of each component of
Compensation that can be deferred under the Plan. Such designation shall be
listed in Appendix A. For purposes of the Plan, Compensation shall be determined
before giving effect to Elective Deferrals and other salary reduction amounts
which are not included in the Participant’s gross income under Code Sections
125, 401(k), 402(h) or 403(b).



2.6
Compensation Committee means the committee appointed by the Board of Directors
of the Company.

2.7
Discretionary Bonus means a bonus that brings a Participant’s Compensation over
the deductible amount stated in Section 162 (m) of the Code.

2.8
Effective Date means July 1, 1994.



2.9
Election Form means the participation election form as approved and prescribed
by the Plan Administrator.



2.10
Elective Deferral means the portion of Compensation that is deferred by a
Participant under Article IV.



2.11
Eligible Employee means, each employee of the Employer whose annual base salary
on October 1 of the year prior to the year for which such employee defers any
Compensation under the Plan is determined by reference to salary Band Level 1 or
salary Band Level 2, or a comparable level (as formulated by the Company), who
is not covered under a collective bargaining agreement, who is not eligible to
participate in any other non-qualified deferred compensation plan sponsored by
the Employer and/or its subsidiaries and affiliates while deferring Compensation
under this Plan, and who consents to the purchase of Corporate Owned Life
Insurance by the Employer. An Employee who participated in this Plan prior to
January 1, 2010, and who no longer meets the definition of Eligible Employee,
shall continue to be a Participant with respect to existing deferrals, but shall
not be permitted to defer any additional Compensation unless he or she again
qualifies as an Eligible Employee. No Employee hired on or after January 1, 2015
shall qualify as an Eligible Employee.



2.12
Employer means The New York Times Company, any successor to all or a major
portion of the Employer's assets or business which assumes the obligations of
the Employer, and each other entity that is affiliated with the Employer whose
employees, with the consent of the Company, are eligible, as provided under
Section 2.8, to participate in the Plan.




5



--------------------------------------------------------------------------------




2.13
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to any section or subsection of ERISA includes reference
to any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such section or subsection.



2.14
ERISA Management Committee means a committee appointed by the Compensation
Committee of the Board of Directors of the Company.

2.15
Insolvency means either (i) the Company is unable to pay its debts as they
become due, or (ii) the Company is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.



2.16
Participant means any Eligible Employee who participates in the Plan in
accordance with Article III. Effective January 1, 2001, a Participant also means
a former participant of the Affiliated Publications, Inc. Deferment Plan for Key
Executives whose account under the that plan has been transferred into this
Plan. No otherwise Eligible Employee shall become a Participant after December
31, 2015.



2.17
Pension Investment Committee means a committee appointed by the Finance
Committee of the Board of Directors of the Company.



2.18
Plan means The New York Times Company Deferred Executive Compensation Plan and
all amendments thereto.



2.19
Plan Administrator means the person, persons or entity designated by the
Employer under Article VIII to oversee the administration of the Plan. If no
such person or entity is so serving at any time, the Employer shall be the Plan
Administrator.



2.20
Plan Year means the 12-month period beginning on January 1 and ending on
December 31 of each year, except for the first plan year which begins on July 1,
1994, and ends on December 31, 1994.



2.21
Recordkeeper means the person(s) or entity appointed or hired by the ERISA
Management Committee under Section 8.1.



2.22
Total and Permanent Disability means the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Plan Administrator.



2.23
Trust means the trust established by the Employer that identifies the Plan as a
plan with respect to which assets are to be held by the Trustee. Plan assets in
the trust are subject to the general creditors of the Company in the event of
bankruptcy or Insolvency.




6



--------------------------------------------------------------------------------




2.24
Trustee means the trustee or trustees under the Trust.



2.25
Valuation Option means the performance of the investment funds selected by the
Pension Investment Committee as hypothetical options under the Plan.


7



--------------------------------------------------------------------------------




ARTICLE III


Participation
3.1
Commencement Of Participation



Any Eligible Employee who elects to defer part of his or her Compensation in
accordance with Article IV shall become a Participant in the Plan as of the date
such deferrals commence in accordance with such Article; provided, however, that
no otherwise Eligible Employee hired on or after January 1, 2015 shall become a
Participant.


3.2
Continued Participation



A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Future deferrals under the Plan
may be made only if such Participant continues to be an Eligible Employee under
the Plan, however, no Elective Deferrals shall be made to the Plan after
December 31, 2015.

8



--------------------------------------------------------------------------------






ARTICLE IV


Elective Deferrals
4.1
Elective Deferrals



Except as provided in Appendix A, an individual who is an Eligible Employee on
the Effective Date may, by completing an Election Form and filing it with the
Plan Administrator or his designee by the end of the first month following the
Effective Date, elect to defer the receipt of a portion of one or more payments
of Compensation for a period of at least three Plan Years and on such terms as
the ERISA Management Committee may permit. Thereafter, any Eligible Employee may
elect to defer the receipt of a percentage or dollar amount of one or more
payments of Compensation for a period of a least three Plan Years and on such
terms as the ERISA Management Committee may permit, commencing with Compensation
paid in the next succeeding Plan Year, by completing an Election Form during the
annual enrollment period for the Plan as determined by the Plan Administrator.


Except as provided in Appendix A, effective January 1, 1999, with respect to
Elective Deferrals made for the Plan Years 1999 and 2000, deferrals will mature
at the end of a three-year cycle. An individual who is an Eligible Employee may
elect to defer the receipt of a portion of one or more payments of Compensation
during the first year of the deferral cycle for a period of three Plan Years and
on such terms as the ERISA Management Committee may permit; an individual who is
an Eligible Employee may elect to defer the receipt of a portion of one or more
payments of Compensation during the second year of the deferral cycle for a
period of two Plan Years and on such terms as the ERISA Management Committee may
permit; and an individual who is an Eligible Employee may elect to defer the
receipt of a portion of one or more payments of Compensation during the last
year of a deferral cycle for a period of one Plan Year and on such terms as the
ERISA Management Committee may permit. All deferrals made during a three-year
cycle will mature at the end of the third Plan Year in that cycle. A new
three-year cycle will commence after the expiration of each three-year cycle.


Except as provided in Appendix A, effective January 1, 2001, with respect to
Elective Deferrals made for the Plan Years 2001 through 2004, deferrals will
mature in a four-year cycle. An individual who is an Eligible Employee may elect
to defer the receipt of a portion of one or more payments of Compensation during
the first year of the deferral cycle for a period of four Plan Years and on such
terms as the ERISA Management Committee may permit; an individual who is an
Eligible Employee may elect to defer the receipt of a portion of one or more
payments of Compensation during the second year of the deferral cycle for a
period of three Plan Years and on such terms as the ERISA Management Committee
may permit; and an individual who is an Eligible Employee may elect to defer the
receipt of a portion of one or more payments of Compensation during the third
year of a deferral cycle for a period of two Plan Years and on such terms as the
ERISA Management Committee may permit. All deferrals made during a four-year
cycle will mature at the end of the second Plan Year that is after the end of
the last deferral in that cycle.



9



--------------------------------------------------------------------------------




Except as provided in Appendix A, effective January 1, 2005, with respect to
Elective Deferrals for Plan Year 2005 and thereafter, an Eligible Employee may
elect to defer, on such terms as the ERISA Management Committee may permit, the
receipt of a percentage of Compensation earned during the next succeeding Plan
Year for a minimum deferral period of a two Plan Years and a maximum deferral
period of 15 Plan Years after the Plan Year in which the Compensation was
earned, by completing an Election Form during the annual enrollment period for
such Plan Year, as determined by the Plan Administrator. Except as provided in
the next sentence, the annual enrollment period for a Plan Year must end no
later than December 31 of the prior Plan Year. Notwithstanding the foregoing,
(i) the annual enrollment period for Plan Year 2005 may end no later than March
15, 2005, (ii) the annual enrollment period for an individual who first becomes
an Eligible Employee during a Plan Year may end no later than 30 days after the
date the individual became an Eligible Employee, and (iii) the annual enrollment
period for deferrals of Long-Term Performance Awards under The New York Times
Company 1991 Executive Cash Bonus Plan, the 1991 Executive Stock Incentive Plan
and the 2010 Incentive Compensation Plan may end no later than six months prior
to the end of the applicable performance cycle; provided, however, that in the
case of (i) and (ii) above, any Elective Deferral made after the start of a Plan
Year may pertain only to Compensation that has not already been paid or become
payable as of the date the deferral election is made, as determined in
accordance with the requirements of Section 409A of the Code, and in the case of
(iii) above, as of the date the deferral election is made the Long Term
Performance Award being deferred is not substantially certain to be paid and the
amount of the Award is not readily ascertainable.


It is expressly understood that accounts transferred from the BG Plan into this
Plan shall be treated as if deferred during 2001 and the deferral period for
such accounts shall expire at the same time all other deferrals made during 2001
expire.


No Participant may defer more than the portion of his or her Compensation
designated by the ERISA Management Committee in Appendix A. A Participant's
Compensation shall be reduced in accordance with the Participant's election
hereunder and amounts deferred hereunder shall be paid by the Employer to the
Trust as soon as administratively feasible and credited to the Participant's
Account as of the date the amounts are received by the Trustee.


Notwithstanding any other provision of this Section 4.1, no new Elective
Deferrals shall be made to the Plan after December 31, 2015.


4.2
Investment Election



An individual who is an Eligible Employee and elects to defer Compensation under
this Plan shall elect to have his or her Account valued based on the Valuation
Option represented by the performance of one or more of the investment funds
selected by the

10



--------------------------------------------------------------------------------




Pension Investment Committee. If a Participant does not elect a Valuation Option
for his or her Account, the Account shall be valued based on the Valuation
Option represented by the performance of the default investment alternative
selected by the Pension Investment Committee in its discretion. A Participant
may change his or her selection of Valuation Options on any date.

11



--------------------------------------------------------------------------------




ARTICLE V


Accounts
5.1
Accounts



The Plan Administrator and/or the Recordkeeper shall establish an Account for
each Participant reflecting his or her Elective Deferrals made for the
Participant's benefit together with any adjustments for income, gain or loss and
any payments from the Account. The Plan Administrator and/or the Recordkeeper
shall establish sub-accounts for each Participant that has more than one
election in effect under Section 7.1 and such other sub-accounts as are
necessary for the proper administration of the Plan. As of the last business day
of each calendar quarter, the Plan Administrator shall provide, or cause to be
provided, the Participant with a statement of his or her Account reflecting the
income, gains and losses (realized and unrealized), amounts of deferrals, fund
transfers and distributions of such Account since the prior statement.


Effective January 1, 2001, a Participant’s Account shall include the amount
transferred from the BG Plan to this Plan.


5.2
Investments



The assets of the Trust shall be invested in such investments as the Trustee
shall determine. The Trustee may (but is not required to) consider the
Employer's or a Participant's investment preferences when investing the assets
attributable to a Participant's Account.

12



--------------------------------------------------------------------------------




ARTICLE VI


Vesting
6.1    Vesting


A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, and all income and gain attributable thereto,
credited to his or her Account.

13



--------------------------------------------------------------------------------




ARTICLE VII


Payments
7.1
Election As To Form Of Payment



Except as otherwise provided herein, payments to Participants shall be made in
annual installments over a period of 10 years commencing between January 2 and
March 15 immediately following the end of each deferral period. The amount of
each installment payment will equal the balance of a Participant's Account
immediately prior to the installment payment divided by the number of
installment payments remaining to be made.


The above notwithstanding, for Elective Deferrals for Plan Years prior to the
2005 Plan Year, a Participant may elect in writing to receive the value of his
or her Account in one lump sum, in annual installments over a period of five
years, or in annual installments over a period of fifteen years, so long as such
election is made at least 13 months prior to the end of the deferral period.
Additionally, effective January 1, 1999, a Participant may elect in writing to
receive the value of his or her account in a partial lump sum where the
Participant may choose the percent of an expiring deferral to be paid in a lump
sum with the balance in annual installments over the remainder of the 5, 10 or
15 year-installment period; provided, however, that such election is made at
least 13 months prior to the end of the deferral period.


Effective January 1, 1999, (i) for Elective Deferrals made for Plan Years 1999
through 2004, and (ii) for Elective Deferrals made prior to January 1, 1999
which are subject to a Participant’s election after January 1, 1999 to renew the
deferral, a Participant’s election as to the form of payment as set forth in
this Section 7.1 shall apply to the Participant’s entire Account. If the
Participant begins to receive distributions of his or her Account pursuant to
this Section 7.l, a subsequent election to defer additional Compensation shall
be subject to a new election under this Section 7.1 and shall not affect the
payment stream established by the prior distribution election.


Effective January 1, 2001, (i) for Elective Deferrals made for Plan Years 2001
through 2004, and (ii) for Elective Deferrals made prior to January 1, 2001
which are subject to a Participant’s election after January 1, 2001 to renew the
deferral, a Participant may elect to receive a lump sum payment of a portion of
his/her Account and renew the deferral of the of rest such Account. If the
Participant begins to receive distributions of his or her Account pursuant to
this Section 7.l, a subsequent election to defer additional Compensation shall
be subject to a new election under this Section 7.1 and shall not affect the
payment stream established by the prior distribution election.


Effective July 1, 2002, (i) for Elective Deferrals made for Plan Years 2002
through 2004, and (ii) for Elective Deferrals made for Plan Years prior to 2002
which are subject to a Participant’s election after July 1, 2002 to renew the
deferral, a Participant’s election as to the form of payment as set forth in
this Section 7.1 shall apply to each of the

14



--------------------------------------------------------------------------------




Participant’s Elective Deferrals made for a specific Plan Year. Additionally, a
Participant may elect to receive a lump sum payment of a portion of his/her
Elective Deferral for a specific Plan Year and renew the deferral of the of rest
such Elective Deferral. Finally, A Participant may elect to receive a partial
lump sum of his/her Elective Deferral for a specific Plan Year with the balance
of such Elective Deferral paid in annual installments over 5, 10 or 15 years.
Except as provide in the next paragraph, all elections under this Section 7.1
must be made at least 13 months prior to the end of the applicable deferral
period.


Effective January 1, 2005, for Elective Deferrals made for Plan Year 2005 and
thereafter, a Participant’s election as to form of payment shall be made on a
Plan Year to Plan Year basis and must be made during the annual enrollment
period for each such Plan Year, as determined by the Plan Administrator in
accordance with Section 5.1. During the applicable annual enrollment period, a
Participant may to receive his/her Elective Deferrals for such Plan Year in
either (i) one lump sum payment payable between January 2 and March 15
immediately following the end of the deferral period for such Plan Year or (ii)
in annual installments over a period of five, ten or fifteen years commencing
between January 2 and March 15 immediately following the end of the deferral
period for such Plan Year. For purposes of clarification, during the applicable
annual enrollment period, a Participant may elect to receive his/her Elective
Deferrals for such Plan Year in (i) one lump sum payment payable between January
2 and March 15 immediately following the end of the deferral period for such
Plan Year, (ii) in annual installments over a period of five, ten or fifteen
years commencing between January 2 and March 15 immediately following the end of
the deferral period for such Plan Year, or (iii) a partial lump sum payable
between January 2 and March 15 immediately following the end of the deferral
period for such Plan Year with the balance of such Elective Deferral paid in
annual installments over 5, 10 or 15 years commencing between January 2 and
March 15 immediately following the end of the deferral period for such Plan
Year.


If no election as to form of payment is made during the applicable annual
enrollment period for a Plan Year, Elective Deferrals for such Plan Year shall
be paid in the form of a lump sum payment between January 2 and March 15
immediately following the end of the deferral period for such Plan Year.


For Elective Deferrals made for Plan Year 2005 and thereafter, a Participant may
subsequently elect to change the form of payment from installments to a lump sum
or from a lump sum to installments, or increase or decrease the number of
installments, subject to the requirements of Section 7.2.


The above notwithstanding, Participants whose accounts in the BG Plan were in
pay status and were transferred from the BG Plan into this Plan shall continue
to receive the same payments and under the same terms as they had under the BG
Plan.



15



--------------------------------------------------------------------------------




7.2
Extension Of Deferral Periods



A Participant may make an election in writing to extend the deferral period for
Elective Deferrals made prior to Plan Year 2005 for three to ten additional Plan
Years so long as such Participant makes such election at least 13 months prior
to the expiration of the deferral period.


Effective January 1, 1999, for Elective Deferrals made prior to Plan Year 2001,
elections to extend a deferral period must be made for a three-year cycle. A new
three-year cycle will commence at the end of every third Plan Year. An election
to extend a deferral period must be made by the Participant in writing at least
13 months prior to the end of a deferral period. If a deferral period will
expire during the course of a three-year cycle, the Participant’s election is
limited to an election to extend the deferral period until the end of such
three-year cycle. A Participant may elect to renew deferral periods for
additional three-year cycles an unlimited number of times.


Effective January 1, 1999, terminated Participants will not be permitted to
renew their deferral elections. Payments to terminated Participants will begin
at the expiration of their current deferral period in accordance with the method
selected under Section 7.1 (unless the Participant retired under The New York
Times Companies Pension Plan, or had attained age 55 and completed at least ten
years of service as of his or her date of termination, or has a Total and
Permanent Disability, in which case additional elections to defer are
permitted).


Effective January 1, 2001, for Elective Deferrals made prior to Plan Year 2005,
elections to extend a deferral period must be made for a four year-cycle. A new
four-year cycle will commence at the end of every fourth Plan Year. An election
to extend a deferral period must be made by the Participant in writing at least
13 months prior to the end of a deferral period. If a deferral period will
expire during the course of a four-year cycle, the Participant’s election is
limited to an election to extend the deferral period until the end of such
four-year cycle. A Participant may elect to renew deferral periods for
additional four-year cycles an unlimited number of times. Notwithstanding the
foregoing, a Participant shall not be permitted to extend the deferral period of
Elective Deferrals made prior to Plan Year 2005 with a corresponding deferral
period ending on December 31, 2011. Payment of such Elective Deferrals otherwise
scheduled to be made between January 2, 2012 and March 15, 2012 shall be delayed
and made between January 2, 2013 and March 15, 2013. The delay in payment shall
not apply to any Participant who does not affirmatively consent to such delay in
payment.


Effective January 1, 2005, for Elective Deferrals made for Plan Year 2005 and
thereafter, elections to extend a deferral period and/or change the form of
payment shall be made on a Plan Year to Plan Year basis. An election to extend a
deferral period and/or change the form of payment with respect to Elective
Deferrals for a Plan Year must (i) be made by the Participant in writing at
least 13 months prior to the end of the applicable deferral period for such Plan
Year, (ii) shall not take effect until 12 months after the election is made, and
(iii) must extend the applicable deferral period for a minimum of five
additional years and a maximum of fifteen additional years. Effective November
30, 2010, notwithstanding the foregoing, with respect to Elective Deferrals made
for Plan

16



--------------------------------------------------------------------------------




Year 2005 and thereafter, elections to extend the deferral period ending
December 31, 2011 and all deferral periods thereafter must (i) be made by the
Participant in writing at least 12 months prior to the end of such deferral
period, (ii) shall not take effect until 12 months after the election is made,
and (iii) must extend the applicable deferral period for a minimum of five
additional years and a maximum of fifteen additional years. Elections to change
the form of payment cannot be made without also extending the deferral period,
as provided in the preceding sentence. For purposes of clarification,
Participants who retire under The New York Times Companies Pension Plan, or
attain age 55 and complete at least ten years of service as of their date of
termination, or have a Total and Permanent Disability shall be permitted to
renew their deferral elections. All other terminated Participants shall not be
permitted to renew their deferral elections.


7.3
Change Of Control



As soon as administratively feasible following a Change Of Control of the
Employer, each Participant shall be paid his or her entire Account balance in a
single lump sum.


7.4
Termination Of Employment



Upon termination of a Participant's employment for any reason other than death,
the Participant's Account shall be paid to the Participant in the form of
payment in effect at the time the termination of employment occurs and after the
expiration of the deferral period. The above notwithstanding, with respect to
Elective Deferrals for Plan Years prior to Plan Year 2005 only, the Plan
Administrator, in its sole discretion, may: (a) pay out a Participant's Account
balance attributable to such pre-2005 Elective Deferrals in one lump sum at any
time prior to the expiration of each deferral period and (b) accelerate the
beginning of payments of any pre-2005 Elective Deferrals to any time prior to
the expiration of the applicable deferral period.


7.5
Death



If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid to the Participant's designated
beneficiary or beneficiaries within 90 days after the date of the Participant’s
death (with the actual payment date within such 90-day period to be determined
at the discretion of the Plan Administrator), in the form set out in the
Participant’s distribution elections that were in effect at the time of his or
her death, provided, however, that, with respect to the portion of the Account
attributable to Elective Deferrals for Plan Years prior to Plan Year 2005 only,
the ERISA Management Committee and/or the Plan Administrator may, in their sole
discretion, pay out the balance of such Participant's Account in one lump sum.


Any designation of beneficiary shall be made by the Participant on a Beneficiary
Designation Form filed with the Plan Administrator and may be changed by the
Participant at any time by filing another Beneficiary Designation Form
containing the revised instructions. If no beneficiary is designated or no
designated beneficiary survives the Participant, payment shall be made to the
Participant's surviving spouse or, if none,

17



--------------------------------------------------------------------------------




to his/her issue per stirpes, in a single payment. If no spouse or issue
survives the Participant, payment shall be made in a single lump sum to the
Participant’s estate. The most recent Beneficiary Designation Form executed by
the Participant prior to his/her death shall apply to all Election Deferrals
credited to the Participant's Account at the date of his/her death.


7.6
Taxes



All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article VII
shall be withheld.



18



--------------------------------------------------------------------------------




ARTICLE VIII


Plan Administration
8.1
Plan Administration And Interpretation.



The ERISA Management Committee (the "Committee") shall oversee the
administration of the Plan, shall serve as the agent of the Company with respect
to the trust, and shall appoint a Plan Administrator and/or Recordkeeper for the
day-to-day operations of the Plan. Such Plan Administrator and/or Recordkeeper
shall be listed in Appendix B to this Plan. The Committee shall have complete
control and authority to determine the rights and benefits under all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. The Committee shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. Such
interpretation and decision shall be final, conclusive and binding on all
Participants and any person claiming under or through any Participant. Any
individual(s) serving on the Committee who is a Participant will not vote or act
on any matter relating solely to himself or herself.


8.2
Committee Powers, Duties, Procedures, Etc.



The Committee shall have such powers and duties, may adopt such rules and
regulations, may act in accordance with such procedures, may appoint such
agents, may delegate such powers and duties, may receive such reimbursements and
compensation, and shall follow such claims and appeal procedures with respect to
the Plan as it may establish.


8.3
Plan Administrator's Duties



The Plan Administrator shall be responsible for the day-to-day operations of the
Plan. His or her duties shall include, but not be limited to, the following:


(a)
Keeping track of employees eligible to participate in the Plan and the date each
employee becomes eligible to participate.



(b)
Maintaining, or causing to be maintained by the Recordkeeper, Participants'
Accounts, including all sub-accounts required for different contribution types
and payment elections made by Participants under the Plan and any other relevant
information.



(c)
Transmitting, or causing to be transmitted by the Recordkeeper, various
communications to Participants and obtaining information from Participants such
as changes in investment selections.



(d)
Filing reports required by various governmental agencies. When making a
determination or calculation, the Plan Administrator and the Recordkeeper shall
be entitled to rely on information furnished by a Participant, a beneficiary,
the Employer or the Trustee. The Plan Administrator shall have the
responsibility for complying with any reporting and disclosure requirements of
ERISA.




19



--------------------------------------------------------------------------------




8.4
Information



To enable the Plan Administrator and/or Recordkeeper to perform their functions,
the Employer shall supply full and timely information to the Plan Administrator
and/or Recordkeeper on all matters relating to the compensation of Participants,
their employment, retirement, death, termination of employment, and such other
pertinent facts as the Plan Administrator and/or Recordkeeper may require.


8.5
Indemnification Of Committee And Plan Administrator



The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve on the Committee or as Plan
Administrator (including any such individual who formerly served on the
Committee or as Plan Administrator) against all liabilities, damages, costs and
expenses (including attorneys' fees and amounts paid in settlement of any claims
approved by the Employer) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.



20



--------------------------------------------------------------------------------




ARTICLE IX


Amendment And Termination
9.1
Amendments



The Employer shall have the right to amend the Plan from time to time, subject
to Section 9.3, by an action of the ERISA Management Committee. Effective
February 19, 2015, the Employer has delegated the right to amend or merge the
Plan to the Compensation Committee; provided, however, that the Compensation
Committee has delegated the authority to amend the Plan to the ERISA Management
Committee if the amendment is (i) administrative in nature; (ii) required by
law; or (iii) projected not to require an increase in costs in excess of $2.5
million per calendar year.


9.2
Termination Of Plan



This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an action of the
ERISA Management Committee. Effective February 19, 2015, the Employer has
delegated the authority to terminate the Plan at any time, subject to Section
9.3, to the Compensation Committee. Upon termination, no new Elective Deferrals
or elections to extend deferral periods may be made under the Plan and the
Employer shall continue to maintain the Trust to pay benefits hereunder as they
become due as if the Plan had not terminated.


Notwithstanding the foregoing, if at the time the Plan is terminated either (i)
the Employer maintains no other account balance deferred compensations plans or
arrangements that would be required to be aggregated with the Plan pursuant to
Section 409A of the Code or (ii) any such plans or arrangements that are
maintained by the Employer are terminated at the same time as the Plan, then the
Employer may, in its discretion, continue to maintain the Trust to pay benefits
hereunder as they become due for a period of at least 12 months after the Plan
is terminated and thereafter direct the Trustee to pay the Participants (or
their beneficiaries) the balance of their Accounts no later than 24 months after
the date the Plan is terminated. In the event the Employer elects the
alternative described in this paragraph, then for a period of five years after
the date the Plan is terminated, the Employer shall be prohibited from adopting
or establishing a new account balance deferred compensation plan or arrangement
that would have been required to be aggregated with the Plan pursuant to Code
Section 409A had the Plan not been terminated.



21



--------------------------------------------------------------------------------




9.3    Existing Rights


No amendment, merger or termination of the Plan shall adversely affect the
rights of any Participant with respect to amounts that have been credited to his
or her Account prior to the date of such amendment or termination.

22



--------------------------------------------------------------------------------




ARTICLE X


Miscellaneous
10.1
No Funding



The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.


10.2
Non-Assignability



None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.


10.3
Limitation Of Participants' Rights



Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.


10.4
Participants Bound



Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.


10.5
Receipt And Release



Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator

23



--------------------------------------------------------------------------------




may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employer or the Trustee to follow the application of
such funds.


10.6
Governing Law



The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of New York. If any provision shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.


10.7
Headings And Subheadings



Heading and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

24



--------------------------------------------------------------------------------




APPENDIX A


Limit on Elective Deferrals
For the 1994 and 1995 Plan Years, a Participant may defer up to 100% of his/her
annual bonus and no portion of his/her salary.


For the 1996 Plan Year and until changed by the Committee, a Participant may
defer up to 100% of his/her annual bonus and up to 33% of his/her base salary.


For the 2000 Plan Year and until changed by the Committee, a Participant may
defer up to 100% of his/her annual bonus, up to 100% of amounts paid under The
Advertising and Circulation Sales Incentive Plan, up to 100% of his/her
Long-Term Performance Awards under The New York Times Company 1991 Executive
Cash Bonus Plan and up to 33% of his/her base salary. In addition, a Participant
who is a “covered employee” within the meaning of Code Section 162(m) (a
“Covered Employee”) may defer his/her entire Discretionary Bonus, if any,
payable in a Plan Year. Deferral of such Discretionary Bonus shall continue
without further action by the Participant until such time as the ERISA
Management Committee determines that the Participant is no longer a Covered
Employee. The Participant shall be permitted to extend the deferral period
beyond the time he/she ceases to be a Covered Employee for a three-year cycle
(and for subsequent three-year cycles) in the manner provided in Section 7.2 of
the Plan.


For the 2001 Plan Year and until changed by the Committee, a Participant may
defer up to 85% of his/her annual bonus, up to 100% of amounts paid under The
Advertising and Circulation Sales Incentive Plan, up to 100% of his/her
Long-Term Performance Awards under The New York Times Company 1991 Executive
Cash Bonus Plan or under the 2010 Incentive Compensation Plan and up to 33% of
his/her base salary. In addition, a Participant who is a “covered employee”
within the meaning of Code Section 162(m) (a “Covered Employee”) may defer
his/her entire Discretionary Bonus, if any, payable in a Plan Year. Deferral of
such Discretionary Bonus shall continue without further action by the
Participant until such time as the ERISA Management Committee determines that
the Participant is no longer a Covered Employee; except, however, that the
deferral period for Discretionary Bonuses deferred in the 2005 Plan Year and
thereafter shall end on the date that the Participant terminates employment with
the Company, with payments commencing between January 2 and March 15 of the
calendar year immediately following such termination date or, if later, on the
first business day of the month immediately following the six-month anniversary
of such termination date. A Participant shall be permitted to extend the
deferral period for Discretionary Bonuses in the manner provided in Section 7.2
of the Plan.





25



--------------------------------------------------------------------------------




APPENDIX B


Plan Administrator And Record Keeper
1.1    Plan Administrator


For the Plan Year 1995, and until removed, the Plan Administrator shall be Phil
Ryan. For the Plan Year 1997, and until removed, the Plan Administrator shall be
Diane Zubalsky. For the Plan Year 2000, and until removed, the Plan
Administrator shall be Robert Nusspickel. For the Plan Year 2008, and until
removed, the Plan Administrator shall be Susan Murphy. For the Plan Year 2013,
and until removed, the Plan Administrator shall be Craig Sidell.


1.2    Recordkeeper


For the Plan Year 1994, and until removed, the Recordkeeper shall be Actuarial
Information Management Systems. From June 1, 1996, and thereafter until removed,
the Recordkeeper shall be Merrill Lynch.


Effective December 28, 1998, and until removed by the ERISA Management
Committee, the Recordkeeper shall be The Vanguard Group.


Effective July 17, 1999, and until removed by the ERISA Management Committee, in
addition to The Vanguard Group, TBG Financial shall be a Recordkeeper for the
Plan.


Effective January 1, 2001, The Vanguard Group shall be the only Recordkeeper of
Plan.





26

